Title: To James Madison from Daniel Carroll, 17 August 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,
George Town 17th. Augt 1792.
Your favor of the 24th Ulto. came to hand. I am very sorry to find yr. hopes of the active cooperation of your State in forwarding the City of Washington are at present very languishing. Alltho’ I can readily acct. for the ill humour mentiond, yet I do not see why that shoud effect this great object, unless there is a disposition to dissolve the Union, which God forbid. Shou’d there be such a tendency, every good man wou’d I think see the policy of accelarating the improvements in the City of Washington—from [what] Mr Jefferson said I hoped there wou’d be less dificulty in your Assembly than heretofore. He said I think that a Mr Clark [illegible] was come over to favor the idea—& that the cheif apprehensions had been from him & a Mr. Johnson. Some circumstances have convinced me that the fixture of the seat of Goverment here is deeply felt in Virginia, & extensively in every direction by Land & by Water, of which I cou’d give you some strikeing instances. This impression will encrease beyond calculation, if there is that Support from Virga & Maryland which may reasonably be expected. Probably nothing is wanting to obtain it than some system digested for bringing the Subject forward. I have mentiond this where I thought it might have some effect, & must leave it to its consequences.
It wou’d be rash in me to form an opinion of what may be the result of the Political State of Affairs in America. I flatter myself however there is not much danger either to the Union or Constitution. I am much mistaken if you do not find those who have as it where [sic] thrown of[f] the Mask as to the Constitution very cautious on that point in future. The great Body of the people possess a spirit of liberty & an understanding which when calld forth, will soon have a proper effect, notwithstanding the Corruption which has taken place in consequence of the Measures pursued respecting the public debt; It may however be proper in the wellwishers to the happiness of America to be on their guard to prevent the poison extending so far as to render the people instruments to their own undoing, & indeed unworthy of the blessing they now enjoy.
I am oblig’d to you for yr. motives for wishing me to enter again on the Stage as a Legislator. There are such reasons against it as woud immediately satisfye you, if mentiond. You will beleive me & therefore not call for them.
I am but little acquainted with the politics of this State. It is said the struggle at the ensuing elections will cheifly be between known Speculators, and persons who were against the Constitution. This is a disagreeable circumstance. In One of the Districts the Contest will be between Mercer & Campbell—the Latter it is said has made at least ½ a plumb by his paper Speculations. When I began to write this I expected Forrest had the field to himself in this District, but have since been in Company with a Mr Dorsey who I find has some intentions of offering himself—he has an unblemish’d character, is a friend to the Constitution in its just principles, has considerable abilities, and an independent spirit. You wou’d I am sure receive great Satisfaction from him as a Legislator & the public probably advantage. It will probably be determind next week whether he will take a poll—if he does, I beleive it will be with a strong probability of success.
It was expecting too great a Sacrifice that you shoud spend any time here. I can only say if convenience & other circumstances wou’d admit, few things wou’d give me so much pleasure. Mr C. C. of C will resign his Senators seat. Who will succeed I cannot guess at present. I am not inattentive to your request about the affairs of the Potomack Co. for Mr Morse & have taken some measures. Let me know whether it will be in time to supply you with materials as you go to Congress or before. I am my dear Sir Truly yr very affte hble Sert.
Danl Carroll
